COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:            Helen Mayfield v. Capital One, National Association
Appellate case number:          01-18-00762-CV
Trial court case number:        2017-48720
Trial court:                    269th District Court of Harris County

       Appellant, Helen Mayfield, has filed a notice of appeal of the trial court’s final
summary judgment order. On March 16, 2018, the trial court signed an order sustaining
appellee Capital One, National Association’s contest to Mayfield’s affidavit of inability
to pay and requiring her to pay “all court costs, including filing fees” by March 23, 2018.
On July 16, 2018, the trial court ordered Mayfield, in part, “to pay the Harris County
District Clerk $556.00 for the unpaid filing fees and court costs incurred thus far in this
case” by August 17, 2018. After she filed her notice of appeal, Mayfield filed, in the trial
court, a motion for a free appellate record and an “Affidavit of Inability to Pay Filing
Fees on Appeal, Free Clerk and Reporter’s Record.” See TEX. R. CIV. P. 145(a), (b).
Capitol One filed a response to Mayfield’s motion. Cf. id. 145(f)(1). However, a partial
clerk’s record filed in this appeal does not reflect that the trial court has signed any order
regarding Mayfield’s most recent affidavit of inability to pay. See id. 145(f)(5), (6), (7).
      Accordingly, we abate this appeal and remand the case to the trial court to
determine whether appellant must pay the cost of preparation of the appellate
record, according to Texas Rule of Civil Procedure 145.1 See id.
        The trial court clerk is directed to prepare and file a clerk’s record containing any
additional filings, trial court orders, or findings related to Mayfield’s “Affidavit of
Inability to Pay Filing Fees on Appeal, Free Clerk and Reporter’s Record.” The court
reporter is directed to prepare and file a reporter’s record of any hearing related to a
Mayfield’s “Affidavit of Inability to Pay Filing Fees on Appeal, Free Clerk and

1
       Texas Rule of Civil Procedure 145 governs payment of fees for preparation of the clerk’s and
       reporter’s records. See TEX. R. CIV. P. 145(c) (defining “costs” to include clerk’s and court
       reporter’s fees for preparation of appellate record); TEX. R. APP. P. 20.1(a) (“In this rule, ‘costs’
       mean filing fees charged by the appellate court. Fees charged for preparation of the appellate
       record are governed by [Rule] 145.”).
                                                    1
Reporter’s Record.” The clerk’s record and reporter’s record are due to be filed no later
than 30 days from the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated when the requested records are filed in this
appeal.
      It is so ORDERED.
Judge’s signature: /s/ Russell Lloyd
                    Acting individually     Acting for the Court

Date: __January 17, 2019___




                                           2